Title: To Benjamin Franklin from Félix Vicq d’Azyr, 28 February 1781
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur.
28 fevrier 1781.
La société R de Médecine m’a Chargé de Vous adresser des Billets pour son assemblée publique, qui aura Lieu Le 6 mars prochain place du Louvre appartement de Mr Amelot. La Compagnie Vous prie instamment de Vouloir bien assister à Cette séance. Jusqu’ici elle a été assez heureuse pour jouir de Votre présence dans ses différentes assemblées publiques; Elle espère que Vous ne lui Refuserez pas la même faveur pour mardi prochain. Comme elle Vous Compte au nombre de ses membres elle se flatte que Vous Vous rendrez à son invitation et le public Vous Verra toujours avec le même plaisir assis parmi ses associés.
J’ai Lhonneur d’etre avec un profond respect Monsieur Votre tres humble et très Obeissant serviteur
Vicq D’AZYR
M. franklin
 
Notation: Vicq D’azir 28. Fevr. 1781.
